Case 2:20-cv-09127-CBM-E Document 1 Filed 10/05/20 Page 1 of 5 Page ID #:1



 1 DAVID W. GERMAN (SBN 252394)
   Email: dgerman@navlaw.net
 2 NEWMAN.AARONSON.VANAMAN LLP
   14001 Ventura Boulevard
 3 Sherman Oaks, CA 91423
   Telephone: (818) 990-7722
 4 Facsimile: (818) 501-1306
 5   Attorney for Plaintiff
 6
 7                                  UNITED STATES DISTRICT COURT
 8                                CENTRAL DISTRICT OF CALIFORNIA
 9
10    M.C., a minor, by and through his                            )   CASE NO.:
11    guardian ad litem S.B.,                                      )
                                                                   )   COMPLAINT FOR:
12                  Plaintiff,                                     )
                                                                   )   1. Appeal of Special Education
13    vs.                                                          )   Administrative Hearing Decision
                                                                   )   Arising Under the Individuals with
14    LOS ANGELES UNIFIED SCHOOL                                   )   Disabilities Education Act (IDEA), 20
      DISTRICT, a local educational                                )   U.S.C. § 1400 et seq.
15    agency,                                                      )
                                                                   )
16                  Defendant.                                     )
                                                                   )
17                                                                 )
                                                                   )
18                                                                 )
                                                                   )
19                                                                 )
                                                                   )
20                                                                 )
                                                                   )
21                                                                 )
                                                                   )
22                                                                 )
                                                                   )
23
24
25
26
27
28
     ______________________________________________________________________________________________________
                                                                -1-
       Appeal of Special Education Administrative Hearing Decision Arising Under the Individuals with Disabilities Education Act
                                                   (IDEA), 20 U.S.C. § 1400 et seq.
Case 2:20-cv-09127-CBM-E Document 1 Filed 10/05/20 Page 2 of 5 Page ID #:2



 1                                                 INTRODUCTION
 2            1.       Plaintiff M.C. brings this action following an administrative hearing
 3   decision (“Decision”) rendered by the California Office of Administrative Hearings
 4   (“OAH”) in a special education administrative hearing under the Individuals with
 5   Disabilities Education Improvement Act (“IDEA”) 20 U.S.C. §§ 1415 et seq., and
 6   designated as OAH case no. 2019080679. The Decision was issued on July 6, 2020
 7            2.       Plaintiff brings this action to reverse the Decision in OAH case no.
 8   2019080679 with respect to both issues decided therein. Additionally, Plaintiff seeks
 9   to compel Defendant to provide Plaintiff with an appropriate educational program in
10   the least restrictive environment appropriate to meet his needs in accord with 20
11   U.S.C. section 1412(a)(5). Plaintiff also seeks to recover attorneys’ fees and
12   expenses incurred in connection with the underlying administrative proceeding and
13   this action pursuant to 20 U.S.C. § 1415(i)(2)(B).
14                                       JURISDICTION AND VENUE
15            3.       This Court has original subject matter jurisdiction pursuant to 28 U.S.C.
16   sections 1331 and 1343, which afford original jurisdiction over actions arising from
17   federal questions under the Constitution or laws of the United States, including the
18   Individuals with Disabilities Education Act (IDEA) (20 U.S.C. § 1415(e)).
19            4.       Venue is proper in this Court pursuant to 28 U.S.C. §1391(b) because
20   all the events which are the subject of this complaint took place within the Central
21   District of California, in which the District is situated and Plaintiff resides.
22            5.       M.C. has exhausted all administrative remedies.
23                                                        PARTIES
24            6.       Plaintiff M.C. is a minor and a resident of the city of Los Angeles,
25   California. At all times relevant to this action, he has resided with his mother within
26   the boundaries of the Los Angeles Unified School District. M.C. qualifies as an
27   individual with a disability for purposes of the IDEA. He qualifies for special
28   education services under the IDEA on the basis of Intellectual Disability. Plaintiff
     ______________________________________________________________________________________________________
                                                                -2-
       Appeal of Special Education Administrative Hearing Decision Arising Under the Individuals with Disabilities Education Act
                                                   (IDEA), 20 U.S.C. § 1400 et seq.
Case 2:20-cv-09127-CBM-E Document 1 Filed 10/05/20 Page 3 of 5 Page ID #:3



 1   is under the age of 18 and brings this action through his guardian ad litem, S.B.
 2            7.       Defendant Los Angeles Unified School District (“District,” or
 3   “LAUSD”) is a public local educational agency and a public entity under the laws of
 4   the State of California, and is located in Los Angeles County, California. The District
 5   is a local educational agency organized pursuant to the applicable provisions of the
 6   California Education Code and charged by federal and state law with providing
 7   students with disabilities who live within its boundaries with a free and appropriate
 8   educational program.
 9                                          PROCEDURAL HISTORY
10            8.       Plaintiff filed a due process hearing request with the California Office
11   of Administrative Hearings on August 16, 2019, naming Los Angeles Unified School
12   District as Respondent. Plaintiff’s case was numbered OAH case no. 2019080679
13            9.       A hearing was held before Administrative Law Judge Paul H. Kamoroff
14   on June 2, 3, 4, and 9, 2020. A Decision, appealed here, was rendered by ALJ
15   Kamoroff on August 16, 2020. A true and correct copy of the Decision is attached
16   to this complaint as Exhibit “A” and incorporated herein by reference.
17                                         FIRST CAUSE OF ACTION
18      (Appeal of Special Education Administrative Decision Arising Under the
19    Individuals with Disabilities Education Act (IDEA), 20 U.S.C. § 1400 et seq.,
20                                                   Against District)
21            10.      Plaintiff incorporates by reference herein and repeats as though set out
22   in full paragraphs 1 through 9.
23            11.      The Decision below was not based upon a careful and impartial
24   consideration of all the evidence. The Administrative Law Judge failed to consider
25   all of the evidence presented, reached erroneous conclusions of law, and otherwise
26   failed to issue a decision that is careful and impartial.
27            12.      The main issue decided in the case below was whether District denied
28   student an appropriate educational program by failing to offer him a program in the
     ______________________________________________________________________________________________________
                                                                -3-
       Appeal of Special Education Administrative Hearing Decision Arising Under the Individuals with Disabilities Education Act
                                                   (IDEA), 20 U.S.C. § 1400 et seq.
Case 2:20-cv-09127-CBM-E Document 1 Filed 10/05/20 Page 4 of 5 Page ID #:4



 1   least restrictive environment appropriate to meet his needs as required by the IDEA
 2   during extended school year 2019. The evidence adduced at hearing made clear that
 3   District failed to offer student a program in what District personnel testified was the
 4   least restrictive environment within which he was able to make progress. ALJ
 5   Kamoroff ignored clear evidence that district policy and practice regarding the
 6   provision of extended school year programming to students such as M.C., who
 7   receive their program during the regular school year within the general education
 8   setting but who are assessed using alternate curriculum standards, ignored the needs
 9   of individual students and was contrary to the unambiguous mandates of federal law.
10   As applied to M.C., Defendant’s policies precluded his IEP team from considering
11   his individual educational needs and denied him an appropriate educational program
12   in the least restrictive environment.
13            13.      As the Decision below is contrary to clearly established law, Plaintiff
14   seeks this Court’s de novo review and reversal of the Decision with respect to both
15   issues decided, and the issuance of appropriate relief.
16   / / /
17   / / /
18   / / /
19   / / /
20   / / /
21   / / /
22   / / /
23   / / /
24   / / /
25   / / /
26   / / /
27   / / /
28   / / /
     ______________________________________________________________________________________________________
                                                                -4-
       Appeal of Special Education Administrative Hearing Decision Arising Under the Individuals with Disabilities Education Act
                                                   (IDEA), 20 U.S.C. § 1400 et seq.
Case 2:20-cv-09127-CBM-E Document 1 Filed 10/05/20 Page 5 of 5 Page ID #:5



 1                                             PRAYER FOR RELIEF
 2            Plaintiff prays this Court provide the following relief:
 3            1.       An Order reversing the OAH Decision in this matter;
 4            2.       An order compelling District to provide Plaintiff with an appropriate
 5                     educational program in the least restrictive environment appropriate
 6                     to meet his needs in accord with 20 U.S.C. section 1412(a)(5);
 7            3.       An order compelling District to provide Student with compensatory
 8                     educational services;
 9            4.       An Order awarding attorneys’ fees and costs incurred in litigating
10                     both the administrative due process complaint and the instant action
11                     pursuant to 20 U.S.C. § 1415(i)(2)(B); and,
12            5.       An Order awarding such other and further relief as the Court deems
13                     just and proper.
14
15   Dated: October 5, 2020                                  Respectfully submitted,
                                                             Newman Aaronson Vamanan LLP
16
                                                                                      /s/
17
                                                             David W. German, Attorney for M.C.
18
19
20
21
22
23
24
25
26
27
28
     ______________________________________________________________________________________________________
                                                                -5-
       Appeal of Special Education Administrative Hearing Decision Arising Under the Individuals with Disabilities Education Act
                                                   (IDEA), 20 U.S.C. § 1400 et seq.
